Citation Nr: 0008226	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the residuals of a 
lumbar laminectomy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from May 1988 to March 
1990.  This matter is on appeal from a November 1997 decision 
by the St. Louis VA Regional Office.

Statements by the veteran and the remainder of the record 
raise the issue of service connection for depression 
secondary to the service-connected low back disability. This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

The service-connected low back disability is manifested by 
pronounced symptomatology. 


CONCLUSION OF LAW

The service-connected low back disability warrants a 60 
percent evaluation. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Under Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to VA's General Counsel, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is rated 
under Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998).  

After a careful consideration of the evidence of record, the 
Board concludes that an increased rating of 60 percent for 
the service-connected low back disability is warranted.  The 
record shows that the veteran underwent low back surgery in 
December 1993 and again in February 1995.  The reports of VA 
examinations in October 1997 and March 1999 disclose that his 
condition is manifested by chronic low back pain which 
radiates to both lower extremities, primarily the left and 
moderately severe limitation of motion. The veteran walks 
with an antalgic gait and utilizes a cane to aid ambulation. 
At times he uses a wheelchair and takes medication for 
symptomatic relief.  Resolving the benefit of the doubt in 
the veteran's favor, the disability at issue more closely 
approximates the criteria for a 60 percent evaluation.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Code 5293; DeLuca.

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) may only be granted in the first instance by officials 
at the VA Central Office listed in the regulation.  Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  Those officials are the 
VA Under Secretary for Benefits (formerly the Chief Benefits 
Director) and the Director of the VA Compensation and Pension 
Service.  Under 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation is warranted only if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  However, the 
current evidence of record does not demonstrate that the low 
back disability has resulted in frequent periods of 
hospitalization or that the disability has resulted in marked 
interference with employment. The Board therefore concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for initial consideration of an extraschedular 
evaluation is not warranted.  

The Board is also of the opinion that a separate compensable 
evaluation for the postoperative scar of the lumbar spine is 
not warranted because the scar is not shown to be painful or 
tender on objective demonstration, nor is it shown to be 
ulcerative or otherwise infected.  Moreover, the surgical 
scar does not appear to be adherent and to result in 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (1999).  The Board concludes 
that a separate compensable rating for the surgical scar 
under the holding of the Court of Veterans Appeals in Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), is not warranted.  

ORDER

Entitlement to a 60 percent evaluation for the service-
connected low back disability is granted, subject to the law 
and regulations governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

